Exhibit 10.1

FIRST AMENDMENT TO CONTRACT

THIS FIRST AMENDMENT TO CONTRACT (the “Amendment”) is made and entered into as
of the 24th day of July, 2006, by and between the State of Louisiana, through
the Division of Administration, Office of Community Development (hereinafter
sometimes referred to as the “State” or “OCD”) and ICF Emergency Management
Services, LLC (hereinafter sometimes referred to as the “Contractor” or “ICF”).
Capitalized terms used in this Amendment but not defined herein have the
meanings ascribed to them in the hereinafter defined Contract.

WHEREAS, the State and Contractor have heretofore executed and entered into that
certain Contract with an effective date of June 12, 2006 (the “Contract”) in
which ICF agreed to serve as Louisiana’s Road Home Manager and otherwise
obligated Itself to complete the Project; and

WHEREAS, the State and Contractor desire to amend and modify the Contract to
reflect more accurately their intentions and to do so by entering into this
Amendment.

NOW THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which is
acknowledged, the State and Contractor agree as follows:

SECTION 1. “Section 1.2.4 Monitoring Plan” is deleted in its entirety and the
following is substituted in lieu thereof:

The Commissioner of Administration or his designee (the “Commissioner”) as
appointed in writing will monitor the services provided by Contractor and the
expenditure of funds under this Contract. The SPM will be primarily responsible
for the day-to-day contact with Contractor and day-to-day monitoring of
Contractor’s performance. The monitoring plan is the following:

 

  •   Weekly meetings will be held with Contractor’s team to discuss time
schedule, deliverables due, progress on deliverables, weekly work flow,
challenges, etc.

 

  •   The SPM will ensure all deliverables are delivered on or before the time
scheduled for completion. The SPM will be responsible for review and acceptance
of deliverables in accordance with Section 1.2.6 below.

 

  •   The SPM will provide guidance to the Contractor and provide the oversight
of the implementation of the Statement of Work to ensure quality, efficiency and
effectiveness in fulfilling the goals and objectives of the Road Home Program,
including providing guidance and oversight to the Contractor on all financial
transactions. The Contractor shall notify the SPM that a deliverable is or will
be late and explain in writing the reasons therefore. Guidance will be provided
in a timely manner.

 

Page 1 of 3



--------------------------------------------------------------------------------

  •   All financial records and transactions will be submitted in a format
stipulated by the SPM and are subject to review by SPM. Financial transactions
will be reviewed to ensure compliance with all applicable federal and State
regulations.

Section 2. The second sentence of the fifth paragraph of “Section 3.1 Payment
Terms” is deleted in its entirety and the following sentence is substituted in
lieu thereof: “The fixed price for ODCs during Phase One of the Contract is
forty-three million eight hundred eighty thousand dollars ($43,880,000).”

Section 3. The last sentence of the tenth paragraph of “Section 3.l Payment
Terms” is deleted in its entirety and the following sentence is substituted in
lieu thereof: “Payment shall be made upon approval of the Commissioner or his
designee.”

Section 4. Exhibit B of the Contract, which sets forth the deliverables and
completion date requirements, is deleted in its entirety and the replacement
Exhibit B attached hereto is substituted in lieu thereof and incorporated herein
as a part hereof.

Section 5.

(a) Except as and to the extent expressly modified and amended herein, State and
Contractor ratify and affirm the Contract in accordance with its terms and
acknowledge that the Contract remains in full force and effect.

(b) This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns.

(c) This Amendment may be executed in a number of identical counterparts. If so
executed, each of such counterparts shall be deemed an original for all
purposes, and all such counterparts shall, collectively, constitute one
agreement.

(d) For purposes of this Amendment, signatures delivered by facsimile or
electronic mail shall be as binding as originals upon the parties so signing.

(e) The use of headings, captions and numbers of the contents of particular
sections are inserted only for the convenience of identifying and indexing
various provisions in this Amendment and shall not be construed as a part of
this Amendment or as a limitation on the scope of any of the terms or provisions
of this Amendment.

The State and Contractor have caused this Amendment to be executed by their
respective duly authorized representatives on the dates below but effective as
of the date first set forth above.

 

Page 2 of 3



--------------------------------------------------------------------------------

/s/ George Lowden, EVP

   

/s/ Jerry Luke LeBlanc

CONTRACTOR’S SIGNATURE     STATE’S SIGNATURE

July 24, 2006

   

7/25/06

DATE     DATE

[AMENDED EXHIBIT B IS ATTACHED HERETO AND MADE A PART HEREOF.]

 

Page 3 of 3



--------------------------------------------------------------------------------

Exhibit B

(REVISED AND INCORPORATED INTO FIRST AMENDMENT TO CONTRACT)

Start-up of Homeowner and Small Scale Rental Program

 

  1. Prepare operational plan and cash flow projections in coordination with
State to include all processes included in the Scope of Services Section 1.1 and
Section 1.15 to include FEMA Hazard Mitigation funds.

Deliverable: Operational Plan for rental and home ownership programs will be due
two (2) weeks from the signature date of the contract. Cash Flow projections
commencing within 4 weeks of contract signature on a bi-weekly basis.

 

  2. Development of MIS system based on the agreed upon operational plan to
include all items identified in the Scope of Services under Section 1.2 and
2(a).

Deliverable: MIS specifications shall be completed within two (2) weeks upon
receipt of the final draft modifications. Beta version of MIS system shall be
brought on line throughout the pilot program for the Home Ownership Program.
Final and fully functional version of the MIS system shall be ready at the end
of two months after contract signature. Final and fully functional version of
the MIS system for the Rental program shall be ready within 120 days from
contract signature date. Certification that the MIS system meets internal
control requirements shall be provided by the Start of Phase 2.

 

  3. Establish Housing Assistance Centers for building advisors and staff in
order to take and process rental and homeowner applications. The contractor
shall consider mobile outreach centers as appropriate to reach the displaced
homeowners.

Deliverable: Within ten (10) days of the contract signature date, the Contractor
must submit a plan on the locations and staffing of the Housing Assistance
Centers. Within sixty (60) days of the contract signature date, the Housing
Assistance Centers are to become operational.

 

  4. Subcontractor contracts prepared and approved by the State. A minimum of
40% of personnel must be hired including the staff of subcontractors. These
personnel must include one or more mitigation advisors that are experts in the
implementation of hazard mitigation methodologies and can advise homeowners that
are confronted with mitigating their structures.

Deliverable: Contracts submitted to State for approval within ten (10) days of
contract signature date. A listing of personnel hired should also be submitted
with each contract. An assurance that all subcontractors meet Section 14.0 of
Exhibit D in the SFO must be submitted to the State at the same time.

 

B-1



--------------------------------------------------------------------------------

  5. Establish and maintain a web-based Rebuilding Professional Registry that
provides applicants with contact information on the professions listed in
Section 1.8.

Deliverable: State approved website up and running within sixty (60) days of the
contract signature date.

 

  6. Five training sessions for home inspectors and financial institutions.

Deliverable: Agenda for the five sessions must be submitted for approval by the
State fifteen (15) days prior to the scheduled training.

Two of the five trainings completed within sixty (60) days of the contract
signature date and a summary of the evaluations received, a listing of the
attendees, and how many attendees received certifications of completion must be
submitted to the State within seventy-five (75) days of the contract signature
date. The remaining three trainings shall be scheduled based on project demand.

 

  7. Five (5) meetings should be held to ensure that the building professionals
are adequately familiar with the design, policies and procedures of the Road
Home Program.

Deliverables: ICF should submit agendas and locations of the meetings for State
approval within fifteen (15) days of the contract signature date. Two of the
five meetings shall be completed within sixty (60) days of the contract
signature date. The remaining three meetings shall be scheduled based on project
demand.

The Contractor should submit a summary of the evaluation by attendees and a
listing of the attendees within seventy-five (75) days of contract signature
date.

 

  8. For Home Ownership Program, design and commence outreach and public
education campaign ten (10) days prior to the start-up of the housing centers.
This campaign will continue for six (6) months from that date.

Deliverables: Summary of media campaign and copies of brochures produced for
outreach shall be submitted to the state for approval at least fifteen (15) days
prior to the opening of the centers.

Development of a State approved website with information on the program for
homeowners. Major changes in homeowner program must be posted within two
(2) working days of the change.

Website shall be designed, developed and online within twenty (20) days of the
contract signature date.

 

B-2



--------------------------------------------------------------------------------

  9. For small rental properties, design and commence outreach and public
education campaign fifty (50) days from contract signature date. This campaign
will continue for six (6) months from that date.

Deliverables: Summary of media campaign and copies of brochures produced for
outreach shall be submitted to the state for approval forty-five (45) days from
the contract signature date.

Development of a State approved website with information on the program for
landlords of small rental properties. Major changes in rental program must be
posted within two (2) working days of the change.

Website shall be designed, developed and online within fifty (50) days of the
contract signature date.

 

  10. Preparation and development of paper and electronic forms and a system of
record retention and security to ensure the protection of applicant privacy and
conformity to the business processes developed.

Deliverables: For the Home Ownership Program, forms such as homeowner
applications, verification, covenants, title, etc. shall be submitted to the
State for approval. The package of forms shall be submitted by twenty (20) days
from the contract signature date.

For small rental properties program, forms such as rental applications,
verification, covenants, title, etc. shall be submitted to the State for
approval. The package of forms shall be submitted by ninety (90) days from the
contract signature date.

 

  11. Begin evaluating eligibility, calculating assistance payments and making
awards for a pilot Home Ownership Program. Full applications received from
applicants who have pre-registered through call centers and the State’s website
shall be processed through the final award stage in accordance with the
operational plan. This pilot project must begin no later than thirty (30) days
from the contract signature date.

Deliverables: Submittal of an State approved pipeline report from ICF on a
weekly basis providing information on number of applications taken, verified,
options selected, compensation assistance granted, dates of title clearance,
biddable specs, resolution cases, inspections, amount of loan, etc.

Contractor shall submit within seventy-five (75) days from the contract
signature date an evaluation of the pilot program with suggested changes
relative to quality, efficiency and effectiveness of meeting the program’s goals
and objectives made a part of this Contract. This report shall include an
evaluation of the locations and options selected by homeowners.

 

B-3



--------------------------------------------------------------------------------

The Contractor shall provide to the State a copy of the mediation process for
applicant complaints within thirty (30) days from the contract signature date.

 

  12. In coordination with the State, signed Memorandums of Understanding with
all relevant partners (FEMA, SBA, private insurers, other federal agencies and
other state agencies, etc.) in order to facilitate the transmission of necessary
data required for program implementation.

Deliverables: Arrangements to share data, which may be evidenced by signed
Memoranda of Understanding (MOUs) are due thirty (30) days from the contract
signature date.

 

  13. The contractor will complete policies and procedures needed to guide
program startup and implementation. The contractor will work with the client, on
an ongoing basis, to update the design of homeowner and rental housing programs
supported with CDBG funds to respond to the evolution of the programs. This work
will include, but not be limited to, information on best practices from other
locations, development of procedures and communications with relevant
stakeholders, identification and review of relevant legal documents, development
of selection criteria for projects and review of applications, enforcement
regimes, and performance benchmarks. The contractor will work with the client to
support the revisions, as needed, of program narratives related to the Action
Plan for Housing Programs Disaster Recovery.

As part of this work, the Contractor will support the collection and
summarization of comments received on revised Action Plans. The Contractor will
work with the State’s Office of Emergency Preparedness to develop guidelines and
procedures to integrate HMGP funds awarded to the OCD into the Road Home
Program. Work will include but not be limited to: Assisting OCD with preparation
of a draft application; incorporating procedures for the HMGP Program into
procedures for the Road Home Homeowner Program; working with OCD and Emergency
Management staff to integrate environmental and other federal requirements
associated with the HMGP into the Road Home Program.

The Contractor will be required to document and maintain records detailing
program compliance with Federal regulations, including, but not limited to, the
Uniform Relocation Act Lead Paint Regulations, Environmental, Fair Housing,
Davis-Bacon, CDBG, Section 3 and other applicable regulations. In addition, the
contractor will attend meetings and coordinate with relevant stakeholders,
including, but not limited to, State Legislative Auditors, and federal and State
officials. Support will also include development of monitoring procedures to
ensure homeowners and rental housing owners comply with legal obligations.
Support will also include development of monitoring procedures that ensure that
OCD staff can determine whether vendors, contractors, and subrecipients
receiving funds for those housing programs contemplated by or included in that

 

B-4



--------------------------------------------------------------------------------

certain contract between ICF and OCD dated March 10, 2006 (which has now been
terminated) meet all CDBG federal requirements. The State requires that the
design and implementation of those programs have in place controls for fraud,
waste and mismanagement.

Deliverable: Deliverables due dates will be identified when the contractor is
tasked to conduct specific research and analyses, develop or revise new
policies, and begin drafting the HMGP application. The deliverables will consist
of memorandums or background papers summarizing research and analyses requested.
In addition, the contractor shall submit a draft HMGP application within 3
months of contract signature date.

SPM will verify that monitoring procedures are delivered on schedule.

 

B-5